
	

114 S1888 IS: Unified Savings and Accountability Act
U.S. Senate
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1888
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2015
			Mr. McCain (for himself and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To reduce waste and implement cost savings and revenue enhancement for the Federal Government.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Unified Savings and Accountability Act or the USA Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Provisions relating to Federal property, Federal contracts and information technology
					Subtitle A—Amendments and Other Provisions Relating to Federal Property, Federal Contracts, and
			 Information Technology
					Sec. 101. Promotion of competition in Federal contracting.
					Sec. 102. Promotion of strategic sourcing in Federal contracting.
					Sec. 103. Avoiding duplicative information technology investments.
					Sec. 104. Promotion of reverse auctions in Federal contracting.
					Subtitle B—Federal Real Property Asset Management Reform
					Sec. 121. Purpose.
					Sec. 122. Property management and expedited disposal of real property.
					Sec. 123. Report of the Comptroller General.
					Sec. 124. Technical and conforming amendment.
					TITLE II—Other Matters
					Sec. 201. Report on implementation of certain Medicare and Medicaid fraud detection and program
			 integrity provisions.
					Sec. 202. Revocation or denial of passport and passport card in case of certain unpaid taxes.
					Sec. 203. Prohibition on non-cost-effective minting and printing of coins and currency.
					Sec. 204. Restrictions on printing and distribution of paper copies of Congressional documents.
					Sec. 205. Replacing the $1 note with the $1 coin.
					Sec. 206. Enhancing the Internal Revenue Service's online services.
					Sec. 207. Improving foreclosure loss mitigation efforts for mortgages made, insured, or guaranteed
			 by Federal agencies.
				
			IProvisions relating to Federal property, Federal contracts and information technology
			AAmendments and Other Provisions Relating to Federal Property, Federal Contracts, and Information
			 Technology
				101.Promotion of competition in Federal contracting
 (a)Office of Federal procurement policyNot later than 6 months after the date of enactment of this Act, the Administrator for Federal Procurement Policy shall issue guidance to Federal agencies to reinvigorate the role of the competition advocate, consistent with the recommendations of the Government Accountability Office in its report GAO–10–833 (July 26, 2010).
 (b)Elements of guidanceThe guidance issued pursuant to subsection (a) shall include key factors agencies should consider in appointing and utilizing competition advocates, such as placement within the organization, skill set, and potential methods to effectively carry out their duties, and shall direct agencies to require their competition advocates to actively involve program offices in highlighting opportunities to increase competition.
					102.Promotion of strategic sourcing in Federal contracting
 (a)Savings goalsNot later than 6 months after the date of enactment of this Act, and for 4 years annually thereafter, the Director of the Office of Management and Budget shall issue Government-wide savings goals for the strategic sourcing of goods and services by executive agencies required to designate or appoint a Chief Financial Officer as set forth in section 901 of title 31, United States Code. The Director may issue goals required by this section that are customized to individual agencies or sourcing efforts.
 (b)Matters coveredIn complying with subsection (a), the Director shall provide at a minimum— (1)guidance to executive agencies on calculating savings generated from strategic sourcing efforts; and
 (2)standards to measure progress towards meeting savings goals established by subsection (a). (c)ReportNot later than 5 years after the date of enactment of this Act, the Director shall submit to Congress a report on the extent of savings realized through the strategic sourcing of goods and services by executive agencies during the period Government-wide savings goals are required to be issued pursuant to subsection (a).
					103.Avoiding duplicative information technology investments
 (a)DefinitionsIn this section— (1)the terms agency and information technology have the meanings given such terms in section 3502 of title 44, United States Code; and
 (2)the term Chief Information Officer means the Chief Information Officer of an agency designated under section 3506 of title 44, United States Code, (or comparable official in an agency not covered by such section).
 (b)PurposeThe purpose of this section is to improve transparency in order to ensure that agencies avoid making duplicative information technology investments.
					(c)Reporting potential duplication
 (1)Responsibility of agency chief information officersNot later than 6 months after the date of enactment of this Act, and at least annually thereafter, the Chief Information Officer of each agency shall submit to the Director of the Office of Management and Budget a report on potentially duplicative information technology investments, which shall, using existing or newly developed transparency mechanisms, evaluate the results of the efforts of the agency to identify and eliminate, where appropriate, each potentially duplicative information technology investment.
 (2)Functions of the directorNot later than 90 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall issue a policy requiring consistency among all agencies in identifying information technology investments (including applicable research and development projects and mission-essential systems) in any required reporting.
						104.Promotion of reverse auctions in Federal contracting
 (a)Revision of FARNot later than 6 months after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to address reverse auctions by Federal agencies, including how and when they should be used, the roles and responsibilities of contracting officers, and what agencies should do if there is no interactive bidding during an auction.
 (b)Guidance on reverse auctionsNot later than 6 months after the date of enactment of this Act, the Director of Office of Management and Budget shall, consistent with the recommendations of the Government Accountability Office on reverse auctions in its report GAO–14–343SP (April 2014), issue Government-wide guidance—
 (1)advising agencies to collect and analyze data on the level of interactive bidding and, where applicable, fees paid, to determine the cost effectiveness of using reverse auctions in the procurement of goods or services; and
 (2)on best practices to maximize competition and savings in the use of reverse auctions. BFederal Real Property Asset Management Reform 121.PurposeThe purpose of this subtitle is to increase the efficiency and effectiveness of the Federal Government in managing real property by—
 (1)requiring agencies to maintain an up-to-date inventory of real property; (2)establishing a Federal Real Property Council to develop guidance on and ensure the implementation of strategies for better managing Federal real property; and
 (3)authorizing a pilot program to expedite the disposal of surplus real property. 122.Property management and expedited disposal of real propertyChapter 5 of subtitle I of title 40, United States Code, is amended by adding at the end the following:
					
						VIIProperty management and expedited disposal of real property
 621.DefinitionsIn this subchapter: (1)AdministratorThe term Administrator means the Administrator of General Services.
 (2)CouncilThe term Council means the Federal Real Property Council established by section 623(a). (3)DirectorThe term Director means the Director of the Office of Management and Budget.
 (4)DisposalThe term disposal means any action that constitutes the removal of any real property from the Federal inventory, including sale, deed, demolition, or exchange.
 (5)Excess propertyThe term excess property means any real property under the control of a Federal agency that the head of the Federal agency determines is not required to meet the needs or responsibilities of the Federal agency.
 (6)Federal agencyThe term Federal agency means— (A)an executive department or independent establishment in the executive branch of the Government; or
 (B)a wholly owned Government corporation. (7)Field officeThe term field office means any office of a Federal agency that is not the headquarters office location for the Federal agency.
 (8)Postal propertyThe term postal property means any building owned by the United States Postal Service. (9)Surplus property (A)In generalThe term surplus property means excess real property that is not required to meet the needs or responsibilities of any Federal agency.
 (B)ExclusionsThe term surplus property does not include— (i)any military installation (as defined in section 2910 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note; Public Law 101–510));
 (ii)any property that is excepted from the definition of the term property under section 102; (iii)Indian and native Eskimo property held in trust by the Federal Government as described in section 3301(a)(5)(C)(iii);
 (iv)real property operated and maintained by the Tennessee Valley Authority pursuant to the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.);
 (v)any real property the Director excludes for reasons of national security; (vi)any public lands (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)) administered by—
 (I)the Secretary of the Interior, acting through— (aa)the Director of the Bureau of Land Management;
 (bb)the Director of the National Park Service; (cc)the Commissioner of Reclamation; or
 (dd)the Director of the United States Fish and Wildlife Service; or (II)the Secretary of Agriculture, acting through the Chief of the Forest Service; or
 (vii)any property operated and maintained by the United States Postal Service. (10)Underutilized propertyThe term underutilized property means a portion or the entirety of any real property, including any improvements, that is used—
 (A)irregularly or intermittently by the accountable Federal agency for program purposes of the Federal agency; or
 (B)for program purposes that can be satisfied only with a portion of the property. 622.Duties of Federal agenciesEach Federal agency shall—
 (1)maintain adequate inventory controls and accountability systems for real property under the control of the Federal agency;
 (2)develop current and future workforce projections so as to have the capacity to assess the needs of the Federal workforce regarding the use of real property;
 (3)continuously survey real property under the control of the Federal agency to identify excess property, underutilized property, and other real property suitable to be used for—
 (A)colocation with other Federal agencies; or (B)consolidation with other facilities;
 (4)promptly report excess property and underutilized property to the Administrator; (5)establish goals that will lead the Federal agency to reduce excess property and underutilized property in the inventory of the Federal agency;
 (6)submit to the Council a report on all excess property and underutilized property in the inventory of the Federal agency, including—
 (A)whether underutilized property can be better utilized; and (B)the extent to which the Federal agency believes that the underutilized property serves the needs of the Federal agency to retain underutilized property;
 (7)adopt workplace practices, configurations, and management techniques that can achieve increased levels of productivity and decrease the need for real property assets;
 (8)assess leased space to identify space that is not fully used or occupied; (9)on an annual basis and subject to the guidance of the Council—
 (A)conduct an inventory of real property under control of the Federal agency; and (B)make an assessment of each real property, which shall include—
 (i)the age and condition of the property; (ii)the size of the property in square footage and acreage;
 (iii)the geographical location of the property, including an address and description; (iv)the extent to which the property is being utilized;
 (v)the actual annual operating costs associated with the property; (vi)the total cost of capital expenditures associated with the property;
 (vii)sustainability metrics associated with the property; (viii)the number of Federal employees and functions housed at the property;
 (ix)the extent to which the mission of the Federal agency is dependent on the property; (x)the estimated amount of capital expenditures projected to maintain and operate the property over each of the next 5 years after the date of enactment of this subchapter; and
 (xi)any additional information required by the Administrator to carry out section 624; and (10)provide to the Council and the Administrator the information described in paragraph (9)(B) to be used for the establishment and maintenance of the database described in section 624.
								623.Colocation among United States Postal Service properties
 (a)Identification of postal propertyEach year, the Postmaster General may— (1)identify a list of postal properties with space available for use by Federal agencies; and
 (2)submit the list to the Council. (b)Submission of list of postal properties to Federal agencies (1)In generalNot later than 30 days after the completion of a list under subsection (a), the Council shall provide the list to each Federal agency.
 (2)Review by Federal agenciesNot later than 90 days after the receipt of the list submitted under paragraph (1), each Federal agency shall—
 (A)review the list; (B)identify real property assets under the control of the Federal agency; and
 (C)recommend colocations if appropriate. (c)Terms of colocationOn approval of the recommendations under subsection (b) by the Postmaster General and the applicable agency head, the Federal agency or appropriate landholding entity may work with the Postmaster General to establish appropriate terms of a lease for each postal property.
								624.Establishment of a Federal Real Property Council
 (a)EstablishmentThere is established a Federal Real Property Council. (b)PurposeThe purpose of the Council shall be—
 (1)to develop guidance and ensure implementation of an efficient and effective real property management strategy;
 (2)to identify opportunities for the Federal Government to better manage real property assets; and (3)to reduce the costs of managing real property, including operations, maintenance, and security.
									(c)Composition
 (1)In generalThe Council shall be composed exclusively of— (A)the senior real property officers of each Federal agency;
 (B)the Deputy Director for Management of the Office of Management and Budget; (C)the Controller of the Office of Management and Budget;
 (D)the Administrator; and (E)any other full-time or permanent part-time Federal officials or employees, as the Chairperson determines to be necessary.
 (2)ChairpersonThe Deputy Director for Management of the Office of Management and Budget shall serve as Chairperson of the Council.
									(3)Executive Director
 (A)In generalThe Chairperson shall designate an Executive Director to assist in carrying out the duties of the Council.
 (B)Qualifications; full-timeThe Executive Director shall— (i)be appointed from among individuals who have substantial experience in the areas of commercial real estate and development, real property management, and Federal operations and management; and
 (ii)serve full time. (d)Meetings (1)In generalThe Council shall meet subject to the call of the Chairperson.
 (2)MinimumThe Council shall meet not fewer than 4 times each year. (e)DutiesThe Council, in consultation with the Director and the Administrator, shall—
 (1)not later than 1 year after the date of enactment of this subchapter, establish a real property management plan template, to be updated annually, which shall include performance measures, specific milestones, measurable savings, strategies, and Government-wide goals based on the goals established under section 622(5) to reduce surplus property or to achieve better utilization of underutilized property, and evaluation criteria to determine the effectiveness of real property management that are designed—
 (A)to enable Congress and heads of Federal agencies to track progress in the achievement of real property management objectives on a Government-wide basis;
 (B)to improve the management of real property; and (C)to allow for comparison of the performance of Federal agencies against industry and other public sector agencies in terms of performance;
 (2)develop standard use rates consistent throughout each category of space and with nongovernmental space use rates;
 (3)develop a strategy to reduce the reliance of Federal agencies on leased space for long-term needs if ownership would be less costly;
 (4)provide guidance on eliminating inefficiencies in the Federal leasing process; (5)compile a list of real property assets that are field offices that are suitable for colocation with other real property assets; and
 (6)not later than 1 year after the date of enactment of this subchapter and annually during the 4-year period beginning on the date that is 1 year after the date of enactment of this subchapter and ending on the date that is 5 years after the date of enactment of this subchapter, the Council shall submit to the Director a report that contains—
 (A)a list of the remaining excess property, surplus property, and underutilized properties of each Federal agency;
 (B)the progress of the Council toward developing guidance for Federal agencies to ensure that the assessment required under section 622(9)(B) is carried out in a uniform manner; and
 (C)the progress of Federal agencies toward achieving the goals established under section 622(5). (f)ConsultationIn carrying out the duties described in subsection (e), the Council shall also consult with representatives of—
 (1)State, local, tribal authorities, and affected communities; and (2)appropriate private sector entities and nongovernmental organizations that have expertise in areas of—
 (A)commercial real estate and development; (B)government management and operations;
 (C)space planning; (D)community development, including transportation and planning; and
 (E)historic preservation. (g)Council resourcesThe Director and the Administrator shall provide staffing, and administrative support for the Council, as appropriate.
								625.Federal real property inventory and database
 (a)In generalNot later than 1 year after the date of enactment of this subchapter, the Administrator shall establish and maintain a single, comprehensive, and descriptive database of all real property under the custody and control of all Federal agencies.
 (b)ContentsThe database shall include— (1)information provided to the Administrator under section 622(9)(B); and
 (2)a list of real property disposals completed, including— (A)the date and disposal method used for each real property;
 (B)the proceeds obtained from the disposal of each real property; (C)the amount of time required to dispose of the real property, including the date on which the real property is designated as excess property;
 (D)the date on which the property is designated as surplus property and the date on which the property is disposed; and
 (E)all costs associated with the disposal. (c)Accessibility (1)CommitteesThe database established under subsection (a) shall be made available on request to the Committee on Homeland Security and Governmental Affairs and the Committee on Environment and Public Works of the Senate and the Committee on Oversight and Government Reform and the Committee on Transportation and Infrastructure of the House of Representatives.
 (2)General publicNot later than 3 years after the date of enactment of this subchapter and to the extent consistent with national security, the Administrator shall make the database established under subsection (a) accessible to the public at no cost through the website of the General Services Administration.
									626.Limitation on certain leasing authorities
 (a)In generalExcept as provided in subsection (b), not later than December 31 of each year following the date of enactment of this subchapter, a Federal agency with independent leasing authority shall submit to the Council a list of all leases, including operating leases, in effect on the date of enactment of this subchapter that includes—
 (1)the date on which each lease was executed; (2)the date on which ease lease will expire;
 (3)a description of the size of the space; (4)the location of the property;
 (5)the tenant agency; (6)the total annual rental rate; and
 (7)the amount of the net present value of the total estimated legal obligations of the Federal Government over the life of the contract.
 (b)ExceptionSubsection (a) shall not apply to— (1)the United States Postal Service;
 (2)the Department of Veterans Affairs; or (3)any other property the President excludes from subsection (a) for reasons of national security.
									627.Expedited disposal pilot program
 (a)EstablishmentThe Director shall establish a pilot program to dispose of, by sale, transfer, or other means of disposal, any surplus property.
									(1)Properties for expedited disposal
 (A)In generalOn an annual basis, the Director may authorize the expedited disposal of not more than 200 surplus properties.
 (B)PriorityIn determining which properties to dispose of, the Director shall give priority to surplus properties that have the highest fair market value and the greatest potential for disposal.
										(C)Costs associated with disposal
 (i)In generalThe Administrator may obligate an amount to pay any direct and indirect costs under section 572 related to identifying and preparing properties to be reported as excess property by a Federal agency.
 (ii)ReimbursementAn amount obligated under clause (i) shall be paid from the proceeds of any sale of real property under this subsection.
 (iii)Net proceedsNet proceeds shall be distributed under subsection (b). (D)Maximum net proceedsAny real property authorized to be disposed of by sale of under subparagraph (A) shall disposed of in a manner that, as determined by the Administrator in consultation with the head of the applicable Federal agency, is structured and marketed to maximize the value to the Federal Government.
 (E)Monetary proceeds requirementSurplus property may be disposed of under this section only if disposal of the property will generate monetary proceeds to the Federal Government that—
 (i)exceed the costs of disposal of the property; and (ii)are not less than 90 percent of fair market value.
 (2)Applicability of certain lawAny expedited disposal of real property conducted under this section shall not be subject to— (A)any section of An Act Authorizing the Transfer of Certain Real Property for Wildlife, or other Purposes (16 U.S.C. 667b);
 (B)sections 107 and 317 of title 23; (C)sections 545(b)(8), 550, 553, 554, and 1304(b);
 (D)section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411); (E)section 47151 of title 49; or
 (F)section 13(d) of the Surplus Property Act of 1944 (50 U.S.C. App. 1622(d)). (3)EffectExcept as provided in paragraph (2), nothing in this subchapter terminates or in any way limits the authority of any Federal agency under any other provision of law to dispose of real property.
									(b)Use of proceeds
 (1)In generalOf the proceeds received from the disposal of any real property under this subchapter— (A)not less than 80 percent shall be returned to the general fund of the Treasury for debt reduction;
 (B)the lesser of 18 percent or the share of proceeds otherwise authorized to be retained under law shall be retained by the Federal agency that has custody and is accountable for the real property, subject to paragraph (2);
 (C)not greater than 2 percent shall be made available to carry out section 627, subject to annual appropriations; and
 (D)any remaining share of the proceeds shall be returned to the general fund of the Treasury for Federal budget deficit reduction.
 (2)Limitation on use of proceedsAny proceeds retained by Federal agencies under this section shall be— (A)deposited into the appropriate real property account of the Federal agency that had custody and accountability for the real property, with the funds expended only as authorized in annual appropriations Acts;
 (B)used— (i)by not later than 2 years after the date of disposal of the real property; and
 (ii)only for activities relating to Federal real property asset management and disposal; and (C)if not used by the date described in subparagraph (B)(i), shall be deposited in the Treasury and used for Federal budget deficit reduction.
										(c)Public benefit
 (1)ConveyanceExcept as provided in paragraph (2), if a real property authorized to be disposed of under subsection (a) has not been disposed of by the date that is 2 years after the date the property is listed for sale, the Director, in consultation with the Administrator and the Secretary of Housing and Urban Development, may consider a request from the disposing Federal agency that the real property be conveyed to State and local governments or nonprofit organizations for various public purposes or uses as permitted by applicable law.
									(2)Predominant use and size standards
 (A)In generalAny real property authorized to be disposed of under subsection (a) shall not be conveyed under paragraph (1) if—
 (i)the predominant use of the property is not for housing; and (ii) (I)the area of the property is not less than 25,000 square feet; or
 (II)the appraised fair market value of the property is greater than $1,000,000. (B)Appraised fair market valueThe appraised fair market value described in subparagraph (A)(ii)(II) shall be determined by the Federal agency with custody or control of the property, in consultation with the Administrator and standard appraisal practice.
										(d)Enforcement
 (1)Increase in size of inventoryExcept as provided in paragraph (2), if a Federal agency fails to make available for public sale the real property authorized to be disposed of under subsection (a) by the date that is 18 months after the date on which the authorization is made under subsection (a), that Federal agency, except for specific exceptions promulgated by the Director, shall not increase the size of the civilian real property inventory, unless the square footage of the increase is offset, within an appropriate time as determined by the Director, through consolidation, colocation, or disposal of another building space from the inventory of that Federal agency.
 (2)ExceptionParagraph (1) shall not apply to a Federal agency that acquires any real property not under the administrative jurisdiction of the Federal Government, by sale or lease, until the Director submits a certification to Congress of the disposal of all of those surplus properties.
 (e)Termination of authorityThe authority provided by this section terminates on the date that is 5 years after the date of enactment of this subchapter.
								628.Homeless assistance grants
 (a)DefinitionsIn this section: (1)Eligible nonprofit organizationThe term eligible nonprofit organization means a nonprofit organization that is a representative of the homeless.
 (2)HomelessThe term homeless has the meaning given the term in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302), except that subsection (c) of that section shall not apply.
 (3)Permanent housingThe term permanent housing has the meaning given the term section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360).
 (4)Private nonprofit organizationThe term private nonprofit organization has the meaning given the term in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360).
 (5)Representative of the homelessThe term representative of the homeless has the meaning given the term in section 501(i) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411(i)).
 (6)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. (7)Transitional housingThe term transitional housing has the meaning given the term in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360).
									(b)Grant authority
 (1)In generalTo the extent amounts are made available under section 626(b)(1)(B) for use under this section, the Secretary shall make grants to eligible private nonprofit organizations through the continuum of care program established under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.), to purchase real property suitable for use to assist the homeless in accordance with subsection (c).
 (2)Terms and conditionsExcept as otherwise provided in this section, a grant under this section shall be subject to the same terms and conditions as a grant under the continuum of care program established under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.).
									(c)Use of properties for housing or shelter for the homeless
 (1)Eligible usesAn eligible private nonprofit organization that receives a grant under subsection (b) shall use the amounts received only to purchase or rehabilitate real property for use to provide permanent housing, transitional housing, or temporary shelter to the homeless.
 (2)Term of useThe Secretary may not make a grant under subsection (b) to an eligible private nonprofit organization unless the eligible private nonprofit organization provides to the Secretary such assurances as the Secretary determines necessary to ensure that any real property purchased or rehabilitated using amounts received under the grant is used only for the uses described in paragraph (1) for a period of not less than 15 years.
 (d)PreferenceIn awarding grants under subsection (b), the Secretary shall give preference to eligible private nonprofit organizations that operate within areas in which Federal real property is being sold under the disposal program authorized under section 626.
 (e)RegulationsThe Secretary may promulgate such regulations as are necessary to carry out this section. . 123.Report of the Comptroller General (a)DraftNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a draft report on the expedited disposal pilot program established by the amendments made by section 122.
 (b)FinalNot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a final report on the expedited disposal pilot program established by the amendments made by section 122.
 124.Technical and conforming amendmentThe table of sections for chapter 5 of subtitle I of title 40, United States Code, is amended by inserting after the item relating to section 611 the following:
					
						
							SUBCHAPTER VII—Property management and expedited disposal of real property
							621. Definitions.
							622. Duties of Federal agencies.
							623. Colocation among United States Postal Service properties.
							624. Establishment of a Federal Real Property Council.
							625. Federal real property inventory and database.
							626. Limitation on certain leasing authorities.
							627. Expedited disposal pilot program.
							628. Homeless assistance grants.
						.
				IIOther Matters
			201.Report on implementation of certain Medicare and Medicaid fraud detection and program integrity
 provisionsSection 1128J(a)(1)(A) of the Social Security Act (42 U.S.C. 1320a–7k(a)(1)(A)) is amended by adding at the end the following new clause:
				
 (iii)Report on integrated data repository and one program integrity systemNot later than six months after the date of enactment of this clause, the Secretary shall submit to the appropriate congressional committees a report on the following:
 (I)Integrated Data RepositoryEfforts to finalize plans and schedules for fully implementing and expanding the use of the Integrated Data Repository, including actions taken to finalize, implement, and manage plans for incorporating data into the Integrated Data Repository and actions taken to define measurable financial benefits expected from the implementation of the Integrated Data Repository.
 (II)One Program Integrity SystemActions taken to plan, schedule, and conduct training on the One Program Integrity System, a web-based portal and suite of software tools used to analyze and extract data from the Integrated Data Repository, and actions taken to define measurable financial benefits expected from the use of the One Program Integrity System..
			202.Revocation or denial of passport and passport card in case of certain unpaid taxes
 (a)In generalSubchapter D of chapter 75 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
					
						7345.Revocation or denial of passport in case of certain tax delinquencies
 (a)In generalIf the Secretary receives certification by the Commissioner of Internal Revenue that any individual has a seriously delinquent tax debt in an amount in excess of $50,000, the Secretary shall transmit such certification to the Secretary of State for action with respect to denial, revocation, or limitation of a passport or passport card pursuant to section 4 of the Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926.
 (b)Seriously delinquent tax debtFor purposes of this section, the term seriously delinquent tax debt means an outstanding debt under this title for which a notice of lien has been filed in public records pursuant to section 6323 or a notice of levy has been filed pursuant to section 6331, except that such term does not include—
 (1)a debt that is being paid in a timely manner pursuant to an agreement under section 6159 or 7122, and
 (2)a debt with respect to which collection is suspended because a collection due process hearing under section 6330, or relief under subsection (b), (c), or (f) of section 6015, is requested or pending.
 (c)Adjustment for inflationIn the case of a calendar year beginning after 2016, the dollar amount in subsection (a) shall be increased by an amount equal to—
 (1)such dollar amount, multiplied by (2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.
								If any amount as adjusted under the preceding sentence is not a multiple of $1,000, such amount
			 shall be rounded to the next highest multiple of $1,000..
 (b)Clerical amendmentThe table of sections for subchapter D of chapter 75 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
					
						
							Sec. 7345. Revocation or denial of passport in case of certain tax delinquencies..
				(c)Authority for information sharing
 (1)In generalSubsection (l) of section 6103 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
						
							(23)Disclosure of return information to Department of State for purposes of passport and passport card
			 revocation under section 7345
 (A)In generalThe Secretary shall, upon receiving a certification described in section 7345, disclose to the Secretary of State return information with respect to a taxpayer who has a seriously delinquent tax debt described in such section. Such return information shall be limited to—
 (i)the taxpayer identity information with respect to such taxpayer, and (ii)the amount of such seriously delinquent tax debt.
 (B)Restriction on disclosureReturn information disclosed under subparagraph (A) may be used by officers and employees of the Department of State for the purposes of, and to the extent necessary in, carrying out the requirements of section 4 of the Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926..
 (2)Conforming amendmentParagraph (4) of section 6103(p) of such Code is amended by striking or (22) each place it appears in subparagraph (F)(ii) and in the matter preceding subparagraph (A) and inserting (22), or (23).
 (d)Revocation authorizationThe Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926, is amended by adding at the end the following:  4.Authority to deny or revoke passport and passport card (a)Ineligibility (1)IssuanceExcept as provided under subsection (b), upon receiving a certification described in section 7345 of the Internal Revenue Code of 1986 from the Secretary of the Treasury, the Secretary of State may not issue a passport or passport card to any individual who has a seriously delinquent tax debt described in such section.
 (2)RevocationThe Secretary of State shall revoke a passport or passport card previously issued to any individual described in paragraph (1).
								(b)Exceptions
 (1)Emergency and humanitarian situationsNotwithstanding subsection (a), the Secretary of State may issue a passport or passport card, in emergency circumstances or for humanitarian reasons, to an individual described in subsection (a)(1).
 (2)Limitation for return to united statesNotwithstanding subsection (a)(2), the Secretary of State, before revocation, may— (A)limit a previously issued passport or passport card only for return travel to the United States; or
 (B)issue a limited passport or passport card that only permits return travel to the United States. . (e)Effective dateThe amendments made by this section shall take effect on January 1, 2016.
				203.Prohibition on non-cost-effective minting and printing of coins and currency
 (a)Prohibition with respect to coinsSection 5111 of title 31, United States Code, is amended by adding at the end the following:  (e)Prohibition on certain mintingNotwithstanding any other provision of this subchapter, beginning on the date that is 4 years after the date of enactment of this subsection, the Secretary may not mint or issue any circulating coin that costs more to produce than the denomination of the coin (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping)..
 (b)Prohibition with respect to currencySection 5114(a) of title 31, United States Code, is amended by adding at the end the following:  (4)Prohibition on certain printingNotwithstanding any other provision of this subchapter, beginning on the date that is 4 years after the date of enactment of this paragraph, the Secretary may not engrave or print any United States currency that costs more to produce than the denomination of the currency (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping)..
				204.Restrictions on printing and distribution of paper copies of Congressional documents
				(a)Printing and Distribution of Documents by Public Printer
 (1)RestrictionsChapter 7 of title 44, United States Code, is amended by adding at the end the following new section:
						
							742.Restrictions on printing and distribution of paper copies
 (a)Mandatory Use of Electronic Format for Distribution of Congressional DocumentsNotwithstanding any other provision of this chapter, the Director of the Government Publishing Office shall make any document of the House of Representatives or Senate which is subject to any of the provisions of this chapter available only in an electronic format which is accessible through the Internet, and may not print or distribute a printed copy of the document except as provided in subsection (b).
 (b)Permitting Printing and Distribution of Printed Copies Upon RequestNotwithstanding subsection (a), at the request of any person to whom the Director of the Government Publishing Office would have been required to provide a printed copy of a document under this chapter had subsection (a) not been in effect, the Director may print and distribute a copy of a document or report for the use of that person, except that—
 (1)the number of printed copies the Director may provide to the person may not exceed the number of printed copies the Director would have provided to the person had subsection (a) not been in effect; and
 (2)the Director may print and distribute copies to the person only upon payment by the person of the costs of printing and distributing the copies, except that this paragraph shall not apply to an office of the House of Representatives or Senate (including the office of a Member of Congress)..
 (2)Clerical amendmentThe table of sections of chapter 7 of title 44, United States Code, is amended by adding at the end the following:
						
							
								742. Restrictions on printing and distribution of paper copies..
					(b)Provision of Documents in Electronic Format Deemed To Meet Requirements of House and Senate Rules
			 Regarding Distribution of Printed Copies
 (1)In generalIf any rule or regulation of the House of Representatives or Senate requires a Member or committee to provide printed copies of any document (including any bill or resolution) for the use of the House or Senate or for the use of any office of the House or Senate, the Member or committee shall be considered to have met the requirement of the rule or regulation if the Member or committee makes the document available to the recipient in an electronic format.
 (2)Exercise of rulemaking authority of Senate and HouseThis subsection is enacted by Congress— (A)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 (c)Effective DateThis section and the amendments made by this section shall apply with respect to documents produced on or after January 1, 2016.
				205.Replacing the $1 note with the $1 coin
				(a)Duties of the Board of Governors of the Federal Reserve System
					(1)Coin sequestration
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Board of Governors of the Federal Reserve System shall sequester all $1 coins bearing the design common to those $1 coins minted and issued from 1979 through 1981 and in 1999.
 (B)Treatment of coinsCoins sequestered pursuant to subparagraph (A) shall not be returned to ordinary circulation or otherwise released from storage controlled by the Federal Reserve System or an agent of the Federal Reserve System.
 (C)Exception for certain usesNotwithstanding subparagraph (B), coins sequestered pursuant to subparagraph (A) may be released, at face value and in bulk quantities—
 (i)to dealers in collectible coins; and (ii)to countries that have adopted the United States dollar as their base unit of exchange.
 (D)Obsolete coinsOn the date that is 1 year after the date of enactment of this Act, the coins described in subparagraph (A)—
 (i)shall be declared by the Secretary of the Treasury to be obsolete; (ii)shall be treated in the same manner as all other obsolete United States coins; and
 (iii)to the extent the coins remain in general circulation, shall remain legal tender. (2)Quarterly report on $1 coinsThe Board of Governors of the Federal Reserve System shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a quarterly report on—
 (A)the number of coins sequestered pursuant to paragraph (1)(A); (B)the number of coins described in paragraph (1)(A) that remain in general circulation; and
 (C)efforts that have been made to reduce the number of coins described in subparagraphs (A) and (B) to zero.
 (3)Improvement of circulationThe Board of Governors of the Federal Reserve System shall— (A)undertake efforts to improve the circulation and remove barriers to the circulation of the $1 coin, other than the coins described under paragraph (1)(A);
 (B)submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a quarterly report on—
 (i)the efforts made to improve the circulation of $1 coins and the efforts being planned to improve the circulation of $1 coins;
 (ii)the success of such efforts, including an analysis of the coins described in clause (i) held in storage owned or controlled by the Federal Reserve System and the number of such coins in circulation;
 (iii)barriers to the circulation of such coins, including the availability of such coins in quantities unmixed with the $1 coins described in paragraph (1)(A); and
 (iv)the extent to which the Federal Reserve System and any agents of the Federal Reserve System are unable to meet end-user requests for delivery of unmixed quantities of such coins in whatever form such end user requires, including rolls, disposable tubes, or volume bags of such coins.
 (4)Outreach and educationThe Board of Governors of the Federal Reserve System shall continuously conduct outreach and education programs aimed at helping each business using or accepting cash to choose the best mix of $1 coins and banknotes to facilitate transactions and reduce costs of transactions and of cashing out at the end of a transaction period.
 (5)Use of $1 coins by foreign countriesThe Board of Governors of the Federal Reserve System shall work with the Secretary of State and the Secretary of the Treasury to ensure that countries that have adopted the dollar as a base unit of exchange and that place orders with the Federal Reserve System, or through any United States financial institution, for supplies of $1 monetary units, are fully briefed before placing each such order on the durability and longevity of $1 coins in high-circulation economies when used for transactions of a low dollar value.
 (b)Publicity requirementSection 5112(p)(2) of title 31, United States Code, is amended by striking Mint, and inserting Mint and the Board of Governors of the Federal Reserve System. (c)Report on implementationNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Comptroller General of the United States and the Inspector General of the Board of Governors of the Federal Reserve System and the Bureau of Consumer Financial Protection shall each submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on steps being taken by the Board of Governors of the Federal Reserve System to carry out this Act.
 (d)Clarification with respect to seigniorageThe ninth proviso of section 5136 of title 31, United States Code, is amended by inserting and such amount shall be included as an estimated receipt of the Government under section 1105(a)(6) and a receipt of the Government under section 1105(a)(7) in any budget submitted under that section after miscellaneous receipts.
 (e)Policy statementIt is the policy of the United States that after $1 coins achieve sufficient market penetration such that consumers and retailers are comfortable using $1 coins and are able to obtain adequate supplies of $1 coins, $1 coins should replace $1 Federal Reserve notes as the only $1 monetary unit issued and circulated by the Federal Reserve System.
 (f)Deadline for placing $1 Federal Reserve notes into circulationFederal Reserve banks may continue to place into circulation $1 Federal Reserve notes until the earlier of—
 (1)the date on which the number of $1 coins placed into circulation after the date of the enactment of this Act exceeds 600,000,000 annually; or
 (2)the date that is 4 years after the date of the enactment of this Act. (g)Transition periodBeginning on the date described in subsection (f), a Federal Reserve bank—
 (1)may not order additional $1 Federal Reserve notes; and (2)except as provided in subsection (h), may, during the 1-year period beginning on the date described in subsection (f), place into circulation $1 Federal Reserve notes on hand or those deposited with the Federal Reserve bank.
 (h)Removal of unfit currencyBeginning on the date described in subparagraph (f), a Federal Reserve bank shall— (1)remove unfit currency from circulation; and
 (2)destroy the currency described in paragraph (1). (i)Exception (1)In generalNotwithstanding subsections (f) and (g), the Board of Governors of the Federal Reserve System shall produce such Federal Reserve notes of $1 denomination as the Board determines from time to time are appropriate solely to meet the needs of collectors of that denomination.
 (2)Issuance of Federal Reserve notesThe notes described in paragraph (1) shall— (A)be issued by 1 or more Federal Reserve banks in accordance with section 16 of the Federal Reserve Act (12 U.S.C. 411); and
 (B)sold by the Board of Governors of the Federal Reserve System, in whole or in part, under procedures prescribed by the Board.
 (j)No effect on legal tenderNotwithstanding any other provision of this section, $1 Federal Reserve notes shall be considered legal tender in the United States for all debts, public and private, public charges, taxes, and duties, regardless of the date of printing or issue.
 206.Enhancing the Internal Revenue Service's online servicesNot later than 6 months after the date of the enactment of this Act, the Commissioner of Internal Revenue shall, pursuant to the recommendations of the Government Accountability Office in its report GAO–14–343SP (April 2014):
 (1)Develop a long-term strategy to improve Internet web services provided to taxpayers, in accordance with www.Howto.gov and other Federal guidance outlined in the report of the Government Accountability Office GAO–13–279SP (April 2013).
 (2)Study leading practices of other organizations to understand how web improvement strategies were developed and new services prioritized.
 (3)Develop business cases for all new online services, describing the potential benefits and costs of the project, and use them to prioritize future projects.
 (4)Review risk mitigation plans for interactive tools to ensure all risks are addressed and link investments in security to the long-term plan.
				207.Improving foreclosure loss mitigation efforts for mortgages made, insured, or guaranteed by Federal
			 agencies
 (a)DefinitionsIn this section— (1)the term applicable agency means—
 (A)with respect to the Secretary of Housing and Urban Development, the Department of Housing and Urban Development;
 (B)with respect to the Secretary of Agriculture, the Department of Agriculture; and (C)with respect to the Secretary of Veterans Affairs, the Department of Veterans Affairs; and
 (2)the term covered loans and mortgages means, with respect to an applicable agency, loans for and mortgages on 1- to 4-family homes made, insured, or guaranteed by the applicable agency.
 (b)Required analysisNot later than 6 months after the date of enactment of this Act, and every year thereafter, the Secretary of Housing and Urban Development, the Secretary of Agriculture, and the Secretary of Veterans Affairs shall each analyze the effectiveness and long-term costs and benefits of the programs, actions, and strategies of the applicable agency for avoidance or mitigation of foreclosure losses with respect to covered loans and mortgages of the applicable agency, which shall include an analysis of—
 (1)the re-default rates associated with various types of loss mitigation actions; and (2)the impacts that loan and borrower characteristics have on the performance of different loss mitigation actions.
 (c)Re-EvaluationUpon completion of each analysis conducted under subsection (b), the Secretary of Housing and Urban Development, the Secretary of Agriculture, and the Secretary of Veterans Affairs shall each use the results of the analysis with respect to the covered loans of the applicable agency to—
 (1)re-evaluate the programs, actions, and strategies of the applicable agency for avoidance or mitigation of foreclosure losses with respect to covered loans and mortgages; and
 (2)provide additional guidance to servicers of covered loans and mortgages to more effectively target and implement loss mitigation efforts.
 (d)Collection of informationThe Secretary of Housing and Urban Development, the Secretary of Agriculture, and the Secretary of Veterans Affairs shall—
 (1)collect such information regarding covered loans and mortgages of the applicable agency as may be necessary to conduct each analysis required under subsection (b), including loan level data and information regarding loan performance; or
 (2)require servicers of the covered loans and mortgages of the applicable agency to provide any such information not maintained or collected by the applicable agency.
 (e)Consultation and coordinationThe Secretary of Housing and Urban Development, the Secretary of Agriculture, and the Secretary of Veterans Affairs shall consult and coordinate with each other in conducting each analysis and re-evaluation required under subsections (b) and (c), respectively, to ensure the sharing of information and promote effective loss mitigation efforts.
				
